IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1991
                               Filed March 2, 2022


IN THE INTEREST OF W.J.,
Minor Child,

L.J., Mother,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Woodbury County, Stephanie Forker

Parry, District Associate Judge.



      The mother appeals the termination of her parental rights. AFFIRMED.



      Teresa A. O’Brien, Sioux City, for appellant mother.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee state.

      Joseph Kertels, Sioux City, attorney and guardian ad litem for minor child.




      Considered by Tabor, P.J., and Greer and Ahlers, JJ.
                                         2


AHLERS, Judge.

       A mother with a long history of methamphetamine abuse and mental-health

issues appeals the termination of her parental rights to this child. The father’s

parental rights were also terminated, but he does not appeal.

       The juvenile court terminated the mother’s parental rights under Iowa Code

section 232.116(1)(g), (h), and (l) (2021). On appeal, she challenges the juvenile

court’s findings that the statutory grounds for termination were met.

       The mother’s challenge fails because she failed to preserve error on it.1 At

the termination hearing, both in the mother’s testimony and in her attorney’s

arguments to the juvenile court, the mother did not challenge the statutory grounds

for termination. Instead, she asked for an additional six months to work toward

reunification.2 As the mother did not make the challenge to the juvenile court that

she makes to us, the issue she raises is not preserved for our review.3



1 See In re A.B., 815 N.W.2d 764, 773 (Iowa 2012) (“[T]he general rule that
appellate arguments must first be raised in the trial court applies to [child in need
of assistance] and termination of parental rights cases.”).
2 See Iowa Code § 232.117(5) (permitting the juvenile court to issue a permanency

order under section 232.104 if it chooses not to terminate parental rights); see also
Iowa Code § 232.104(2)(b) (permitting a permanency order that gives a parent an
additional six months to eliminate the need for removal of the child). The mother
does not repeat the “six more months” argument on appeal, though she does make
a passing reference to it. We consider the issue waived due to failure to develop
the issue, see footnote 4. As the issue has been waived, we do not address it in
detail. Nevertheless, we have reviewed the record and conclude that raising the
issue on appeal would have been fruitless. The mother’s inability to adequately
address her long-term struggle with substance-abuse and mental-health issues
convinces us that an additional six months would not have eliminated the need for
removal of the child. See Iowa Code § 232.104(2)(b) (requiring the court if it grants
an extension to explain how the need for removal “will no longer exist” at the end).
3 See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (requiring an issue to

be both raised and decided by the lower court before the issue will be decided on
appeal).
                                         3


       In addition to failing to preserve error on the issue raised, the mother has

also waived it. As noted, the juvenile court terminated the mother’s rights under

three subsections. While the mother’s petition on appeal purports to challenge

each of the statutory grounds, she does not actually do so.

       In her challenge to termination under section 232.116(1)(h), the mother’s

argument states, in its entirety, “The mother disagrees with the conclusion that the

evidence supports a termination of her parental rights pursuant to the statutory

grounds set forth in Iowa Code Section 232.116(1)(h). The mother contends that

the state did not meet its burden of proof.”           This conclusory statement

unaccompanied by factual arguments, legal arguments, legal citations, or

references to the record is insufficient and constitutes a waiver of her challenge to

termination under subsection (h).4 As the mother has waived her challenge to

termination under subsection (h), we affirm on that ground without further

analysis.5   Because the mother has failed to preserve error and waived her



4  See Iowa Rs. App. P. 6.201(1)(d) (“The petition on appeal shall substantially
comply with form 5 in rule 6.1401.”); 6.1401–Form 5 (“[S]tate what findings of fact
or conclusions of law the district court made with which you disagree and why,
generally referencing a particular part of the record, witnesses’ testimony, or
exhibits that support your position on appeal. . . . General conclusions, such as
‘the trial court’s ruling is not supported by law or the facts’ are not acceptable.”
(emphasis added)); see also In re C.B., 611 N.W.2d 489, 492 (Iowa 2000) (“A
broad, all encompassing argument is insufficient to identify error in cases of de
novo review.”); Hyler v. Garner, 548 N.W.2d 864, 876 (Iowa 1996) (“[W]e will not
speculate on the arguments [a party] might have made and then search for legal
authority and comb the record for facts to support such arguments.”); Inghram v.
Dairyland Mut. Ins. Co., 215 N.W.2d 239, 240 (Iowa 1974) (“To reach the merits
of this case would require us to assume a partisan role and undertake the
appellant’s research and advocacy. This role is one we refuse to assume.”).
5 See In re G.N., No. 20-1128, 2020 WL 7022388, at *1 (Iowa Ct. App. Nov. 30,

2020) (holding failure to challenge one of the grounds for termination permits us to
affirm on that ground without analyzing other grounds challenged).
                                        4


challenge to termination under subsection (h), we need not address the issue

further. Nevertheless, we observe that our review of the record convinces us that

the State established grounds for termination under that subsection.

      AFFIRMED.